

 
[eastmanlogo.jpg]


FOURTH AMENDED AND RESTATED
EASTMAN DIRECTORS' DEFERRED COMPENSATION PLAN


Preamble.                                The Fourth Amended and Restated Eastman
Directors' Deferred Compensation Plan is an unfunded, non-qualified deferred
compensation arrangement for non-employee members of the Board of Directors of
Eastman Chemical Company (the "Company"). Under the Plan, each Eligible Director
is annually given an opportunity to elect to defer payment of part of his or her
compensation for serving as a Director. This Plan originally was adopted
effective January 1, 1994, was amended and restated effective as of December 1,
1994, as of May 2, 1996, and October 10, 1996 and is further amended and
restated effective as of August 1, 2007 in order to comply with Section 409A of
the Internal Revenue Code of 1986, as amended.


Section 1.                                Definitions.


"Account" means the Interest Account or the Stock Account.  If applicable,
the Interest Account and the Stock Account are each further sub-divided into
aGrandfathered Account and a Non-Grandfathered Account.


"Board" means the Board of Directors of the Company.


 
"Change In Control" means a change in control of the Company of a nature that
would be required to be reported (assuming such event has not been previously
reported") in response to Item l(a) of a Current Report on Form 8-K, as in
effect on December 31, 2001, pursuant to Section 13 or 15(d) of the Exchange
Act; provided that, without limitation, a Change In Control shall be deemed to
have occurred at such time as (i) any "person" within the meaning of Section
14(d) of the Exchange Act, other than the Company, a subsidiary of the Company,
or any employee benefit plan(s) sponsored by the Company or any subsidiary of
the Company, is or has become the "beneficial owner," as defined in Rule l3d-3
under the Exchange Act, directly or indirectly, of 25% or more of the combined
voting power of the outstanding securities of the Company ordinarily having the
right to vote at the election of directors; provided, however, that the
following will not constitute a Change In Control: any acquisition by any
corporation if, immediately following such acquisition, more than 75% of the
outstanding securities of the acquiring corporation ordinarily having the right
to vote in the election of directors is beneficially owned by all or
substantially all of those persons who, immediately prior to such acquisition,
were the beneficial owners of the outstanding securities of the Company
ordinarily having the right to vote in the election of directors; or (ii)
individuals who constitute the Board on January 1, 2002 (the "Incumbent Board")
have ceased for any reason to constitute at least a majority thereof, provided
that: any person becoming a director subsequent to January 1, 2002 whose
election, or nomination for election by the Company's shareowners, was approved
by a vote of at least three-quarters (3/4) of the directors comprising the
Incumbent Board (either by a specific vote or by approval of the proxy statement
of the Company in which such person is named as a nominee for director without
objection to such nomination) shall be, for purposes of the Plan, considered as
though such person were a member of the Incumbent Board; or (iii) upon approval
by the Company's shareowners of a reorganization, merger or consolidation, other
than one with respect to which all or substantially all of those persons who
were the beneficial owners, immediately prior to such reorganization, merger or
consolidation, of outstanding securities of the Company ordinarily having the
right to vote in the election of directors own, immediately after such
transaction, more than 75% of the outstanding securities of the resulting
corporation ordinarily having the right to vote in the election of directors; or
(iv) upon approval by the Company's stockholders of a complete liquidation and
dissolution of the Company or the sale or other disposition of all or
substantially all of the assets of the Company other than to a subsidiary of the
Company.



"Nominating and Corporate Governance Committee" means the Nominating and
Corporate Governance Committee of the Board.


“Class Year” means each calendar year.   Notwithstanding the foregoing, the
“2004 Class Year” includes all amounts deferred into the Plan in 2004 and in any
calendar years prior to 2004.


“Code” means the Internal Revenue Code of 1986, as amended.


"Common Stock" means the $.01 par value common stock of the Company.


"Company" means Eastman Chemical Company.


"Deferrable Amount" means an amount equal to the sum of the Eligible Director's
cash compensation, including retainer, meeting fees, and any other compensation
otherwise payable in cash.


"Eligible Director" means a member of the Board of Directors of the Company who
is not an employee of the Company or any subsidiary of the Company.


"Enrollment Period" means the period designated by Global Benefits or the
Nominating and Corporate Governance Committee each year; provided however, that
such period shall end on or before December 31 of each year


"Exchange Act" means the Securities Exchange Act of 1934, as amended.


 
“Grandfathered Account” means the value of the Interest Account and Stock
Account of each Participant on December 31, 2004, including (i) any amounts the
Participant is entitled to receive during 2004 that have not be credited to a
Participant’s Interest Account or Stock Account as of December 31, 2004, and
(ii) any earnings accruing to the Participant’s Grandfathered Account.  For
purposes of this Plan, no portion of a Participant’s Grandfathered Account shall
be subject to Code Section 409A.  For purposes of this Plan, the
“Non-Grandfathered Account” shall equal the value of the Participant’s Interest
Account and Stock Account on the date of the Participant’s Termination of
Employment, minus the amount of the Participant’s Grandfathered Account.  The
Non-Grandfathered Account shall be subject to Code Section 409A.


 
“Hardship” means an emergency event beyond the Participant’s control which would
cause the Participant severe financial hardship if the payment of amounts from
his or her Interest Account or Stock Account were not approved.  Any
distribution for Hardship shall be limited to distributions from the
Participant’s Grandfathered Account.



"Interest Account" means the account established by the Company for each
Participant for compensation deferred pursuant to this Plan and which shall bear
interest as described in Section 4.1 below. The maintenance of individual
Interest Accounts is for bookkeeping purposes only.  If applicable, each
Interest Account shall be further sub-divided into a Grandfathered Account and
Non-Grandfathered Account.


"Interest Rate" means the monthly average of bank prime lending rates to most
favored customers as published in The Wall Street Journal, such average to be
determined as of the last day of each month.


"Market Value" means the closing price of the shares of Common Stock on the New
York Stock Exchange on the day on which such value is to be determined or, if no
such shares were traded on such day, said closing price on the next business day
on which such shares are traded; provided, however, that if at any relevant time
the shares of Common Stock are not traded on the New York Stock Exchange, then
"Market Value" shall be determined by reference to the closing price of the
shares of Common Stock on another national securities exchange, if applicable,
or if the shares are not traded on an exchange but are traded in the
over-the-counter market, by reference to the last sale price or the closing
"asked" price of the shares in the over-the-counter market as reported by the
National Association of Securities Dealers Automated Quotation System (NASDAQ)
or other national quotation service.


"Plan" means this Fourth Amended and Restated Eastman Directors' Deferred
Compensation Plan.


"Participant" means an Eligible Director who elects for one or more years to
defer compensation pursuant to this Plan.


"Stock Account" means the account established by the Company for each
Participant, the performance of which shall be measured by reference to the
Market Value of Common Stock. The maintenance of individual Stock Accounts is
for bookkeeping purposes only.  If applicable, each Stock Account shall be
further sub-divided into a Grandfathered Account and Non-Grandfathered Account.


 “Unforeseeable Emergency” means severe financial hardship of the Participant
resulting from an illness or accident of the Participant, the Participant’s
spouse, the Participant’s beneficiary or a dependent (as defined in Section 152
of the Code without regard go Section 152(b)(1), (b)(2) and (d)(1)(B), loss of
the Participant’s property due to casualty (including the need to rebuild a home
not otherwise covered by insurance), or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant.  Except as otherwise provided herein, the purchase of a home
and the payment of college tuition are not unforeseeable emergencies.  Any
distribution for an Unforeseeable Emergency shall be limited to amounts in a
Participant’s Non-Grandfathered Account.


"Valuation Date" means each business day.


Section 2.                                Deferral of Compensation. An Eligible
Director may elect to defer receipt of all or any portion of his or her
Deferrable Amount to his or her Interest Account and/or Stock Account. No
deferral shall be made of any compensation payable after termination of the
Eligible Director's service on the Board.


Section 3.                                Time of Election of Deferral. An
Eligible Director who wishes to defer compensation must irrevocably elect to do
so during the applicable Enrollment Period. The Enrollment Period shall end
prior to the first day of the service year with respect to the applicable
Deferrable Amount.  The “service year” is the Eligible Director’s taxable year
in which the services related to the Deferrable mount will be performed by the
Eligible Director.  Elections shall be made annually for each Class Year.


Section 4.                                Hypothetical Investments.


Section 4. 1.                                    Interest Account. Amounts in a
Participant's Interest Account are hypothetically invested in an interest
bearing account which bears interest computed at the Interest Rate, compounded
monthly.


 
Section 4.2.  Stock Account.  Amounts in a Participant's Stock Account are
hypothetically invested in units of Common Stock. Amounts deferred into a Stock
Account are recorded as units of Common Stock, and fractions thereof, with one
unit equating to a single share of Common Stock. Thus, the value of one unit
shall be the Market Value of a single share of Common Stock. The use of units is
merely a bookkeeping convenience; the units are not actual shares of Common
Stock. The Company will not reserve or otherwise set aside any Common Stock for
or to any Stock Account. The maximum number of Common Stock units that may be
hypothetically purchased by deferral of compensation to Stock Accounts under
this Plan is 80,000.



Section 5.                      Deferrals and Crediting Amounts to Accounts.


Section 5. 1.                                    Manner of Electing Deferral. An
Eligible Director may elect to defer compensation for each Class Year by
completing the deferral election process established by Global Benefits.   Each
Eligible Director shall elect, in the manner specified by Global Benefits: (i)
the amount of Deferrable Amount to be deferred; and (ii) the portion of the
deferral to be credited to the Participant's Interest Account and Stock Account,
respectively. An election to defer compensation shall be irrevocable following
the end of the applicable Enrollment Period, but the portion of the deferral to
be credited to the Participant's Interest Account and Stock Account,
respectively, may be reallocated by the Participant in the manner specified by
the Nominating and Corporate Governance Committee or its authorized designee
through and including the business day immediately preceding the date on which
the deferred amount is credited to the Participant's Accounts pursuant to
Section 5.2.


Section 5.2.  Crediting of Amounts to Accounts.  Except as otherwise provided in
this Section, amounts to be deferred each Class Year shall be credited to the
Participant's Interest Account and/or Stock Account, as applicable, as of the
date such amounts are otherwise payable.  In the event that the Participant has
failed to make an election, amounts to be deferred each Class Year shall be
credited to the Participant’s Interest Account. Notwithstanding the foregoing,
each and every Deferrable Amount, when initially credited to the Participant’s
Account, shall be held in a Participant’s Interest Account until the next date
that dividends are paid on Common Stock (see Section 7.6 of the Plan); and on
such date the Deferrable Amount that would have been initially credited to the
Participant’s Stock Account but for this sentence shall be transferred, together
with allocable interest thereon, to the Participant’s Stock Account, provided
that such transfer shall be subject to the restrictions set forth in Section
7.2.


Section 6.                                Deferral Period.   Subject to Sections
9, 10 and 17 hereof, the compensation which a Participant elects to defer under
this Plan shall be deferred until the Participant dies or ceases to serve as a
member of the Board. Any such election shall be made during the applicable
Enrollment Period on the deferred compensation form referenced in Section 5
above. The payment of a Participant's account shall be governed by Sections 8,
9, 10 and 17, as applicable.


Section 7.                                Investment in the Stock Account and
Transfers Between Accounts.


Section 7. 1.                                    Election Into the Stock
Account. If a Participant elects to defer compensation into his or her Stock
Account, his or her Stock Account shall be credited, as of the date described in
Section 5.2, with that number of units of Common Stock, and fractions thereof,
obtained by dividing the dollar amount to be deferred into the Stock Account by
the Market Value of the Common Stock as of such date.


Section 7.2.  Transfers Between Accounts.  Except as otherwise provided in this
Section, a Participant may direct that all or any portion, designated as a whole
dollar amount, of the existing balance of one of his or her Accounts be
transferred to his or her other Account, effective as of (i) the date such
election is made, if and only if such election is made prior to the close of
trading on the New York Stock Exchange on a day on which the Common Stock is
traded on the New York Stock Exchange, or (ii) if such election is made after
the close of trading on the New York Stock Exchange on a given day or at any
time on a day on which no sales of Common Stock are made on the New York Stock
Exchange, then on the next business day on which the Common Stock is traded on
the New York Stock Exchange (the date described in (i) or (ii), as applicable,
is referred to hereinafter as the election's "Effective Date"). Such election
shall be made in the manner specified by the Nominating and Corporate Governance
Committee or its authorized designee; provided, however, that a Participant may
only elect to transfer between his or her Accounts if he or she has made no
election within the previous six months to effect an "opposite way"
fund-switching (i.e. transfer out versus transfer in) transfer into or out of
the Stock Account or any other "opposite way" intraplan transfer or plan
distribution involving a Company equity securities fund which constitutes a
"Discretionary Transaction" as defined in Rule 16b-3 under the Exchange Act.


In addition, and notwithstanding the foregoing, a Participant’s Deferrable
Amount that is initially allocated to his or her Interest Account as provided in
Section 5.2, shall be transferred, following such initial allocation, from the
Participant’s Interest Account to his or her Stock Account in the manner
provided in Section 5.2.


Section 7.3.                                    Transfer Into the Stock
Account.  If a Participant elects pursuant to Section 7.2 to transfer an amount
from his or her Interest Account to his or her Stock Account, effective as of
the election's Effective Date, (i) his or her Stock Account shall be credited
with that number of units of Common Stock, and fractions thereof, obtained by
dividing the dollar amount elected to be transferred by the Market Value of the
Common Stock on the Valuation Date immediately preceding the election's
Effective Date; and (ii) his or her Interest Account shall be reduced by the
amount elected to be transferred.


Section 7.4.                                    Transfer Out of the Stock
Account. If a Participant elects pursuant to Section 7.2 to transfer an amount
from his or her Stock Account to his or her Interest Account, effective as of
the election's Effective Date, (i) his or her Interest Account shall be credited
with a dollar amount equal to the amount obtained by multiplying the number of
units to be transferred by the Market Value of the Common Stock on the Valuation
Date immediately preceding the election's Effective Date; and (ii) his or her
Stock Account shall be reduced by the number of units elected to be transferred.


Section 7.5.                                    Dividend Equivalents.  Effective
as of the payment date for each cash dividend on the Common Stock, the Stock
Account of each Participant who had a balance in his or her Stock Account on the
record date for such dividend shall be credited with a number of units of Common
Stock, and fractions thereof, obtained by dividing (i) the aggregate dollar
amount of such cash dividend payable in respect of such Participant's Stock
Account (determined by multiplying the dollar value of the dividend paid upon a
single share of Common Stock by the number of units of Common Stock held in the
Participant's Stock Account on the record date for such dividend); by (ii) the
Market Value of the Common Stock on the Valuation Date immediately preceding the
payment date for such cash dividend.


Section 7.6.                                    Stock Dividends.  Effective as
of the payment date for each stock dividend on the Common Stock, additional
units of Common Stock shall be credited to the Stock Account of each Participant
who had a balance in his or her Stock Account on the record date for such
dividend. The number of units that shall be credited to the Stock Account of
such a Participant shall equal the number of shares of Common Stock, and
fractions thereof, which the Participant would have received as stock dividends
had he or she been the owner on the record date for such stock dividend of the
number of shares of Common Stock equal to the number of units credited to his or
her Stock Account on such record date.


Section 7.7.                                    Recapitalization. If, as a
result of a recapitalization of the Company, the outstanding shares of Common
Stock shall be changed into a greater number or smaller number of shares, the
number of units credited to a Participant's Stock Account shall be appropriately
adjusted on the same basis.


Section 7.8.                                    Distributions.  Amounts in
respect of units of Common Stock may only be distributed out of the Stock
Account by transfer to the Interest Account (pursuant to Sections 7.2 and 7.4 or
7.10) or withdrawal from the Stock Account (pursuant to Section 8, 9, 10, or
17), and shall be distributed in cash. The number of units to be distributed
from a Participant's Stock Account shall be valued by multiplying the number of
such units by the Market Value of the Common Stock as of the Valuation Date
immediately preceding the date such distribution is to occur.


Section 7.9.                                    Responsibility for Investment
Choices.  Each Participant is solely responsible for any decision to defer
compensation into his or her Stock Account and to transfer amounts to and from
his or her Stock Account and accepts all investment risks entailed by such
decision, including the risk of loss and a decrease in the value of the amounts
he or she elects to defer into his or her Stock Account.


Section 7. 10.                                    Liquidation of Stock
Account.  Upon the date that a Participant ceases to serve on the Board, the
entire balance, if any, of the Participant's Stock Account shall automatically
be transferred to his or her Interest Account. For purposes of valuing the units
of Common Stock subject to such a transfer, the approach described in Section
7.8 shall be used.


Section 8.                                Payment of Deferred Compensation.


Section 8. 1. Background. No withdrawal may be made from a Participant's Account
except as provided in this Section 8 and Sections 9, 10 and 17.


Section 8.2. Manner of Payment. Payment of a Participant's Account shall be made
in a single lump sum or annual installments as elected by each Participant
pursuant to this Section 8 for each Class Year.  The maximum number of annual
installments is ten.  All payments from the Plan shall be made in cash.


Section 8.3.                         Timing of Payments.


(a)        Payments shall commence in any year elected by the Participant
pursuant to this Section 8, up through the tenth year following the year in
which the Participant ceases to be a member of the Board for any reason, but in
no event may a Participant elect to have payment commence later than the year
the Participant reaches age 71. Payments shall commence no earlier than January
1 of the year elected by the Participant and no later than the fifth business
day in March of such year.


(b)        The timing of the distribution of a Participant’s Non-Grandfathered
Account may not be accelerated, except in the event of an Unforeseeable
Emergency or other permissible acceleration of distribution under Treas. Reg.
Section 1.409A-3(j)(4)(ii) (domestic relations order) or (j)(4)(iii) (conflicts
of interest).  Any change which delayes the timing of the distributions or
changes the form of distribution from the Participant’s Non-Grandfathered
Account may only be made by a written agreement signed by the Nominating and
Corporate Governance Committee and the Participant and only if the following
requirements are met:


(i)           Any election to change the time and form of distribution may not
take
effect until at least 12 months after the date on which the election is made;


(ii)           Other than in the event of death, the first payment with respect
to such
election must be deferred for a period of at least five years from the date
such payment would otherwise be made; and


(iii)           Any election related to a payment to be made at a specified time
may not
be made less than 12 months prior to the date of the first scheduledpayment.


Section 8.4.                                    Valuation.  The amount of each
payment shall be equal to the value, of the preceding Valuation Date, of the
Participant's Account, divided by the number of installments remaining to be
paid.


Section 9.  Payment of Deferred Compensation After Death.  If a Participant dies
prior to complete payment of his or her Accounts, the balance of such Accounts,
valued as of the Valuation Date immediately preceding the date payment is made,
shall be paid in a single, lump-sum payment to: (i) the beneficiary or
contingent beneficiary designated by the Participant on forms supplied by the
Nominating and Corporate Governance Committee; or, in the absence of a valid
designation of a beneficiary or contingent beneficiary, (ii) the Participant's
estate within 30 days after appointment of a legal representative of the
deceased Participant.


Section 10.   Acceleration of Payment in Certain Circumstances.


Section 10.1.
Acceleration of Payment for Hardship or Unforeeseeable Emergency.  Hardship
distributions shall be limited to amounts in a Participant’s Grandfathered
Account and distributions for an Unforeseeable Emergency shall be limited to
amounts in a Participant’s Non-Grandfathered Account. Upon written approval from
the Compensation Committee, a Participant may be permitted to receive all or
part of his or her Accounts if the Compensation Committee determines that the
Participant has suffered a Hardship or Unforeseeable Emergency.  The amount
distributed may not exceed the amount necessary to satisfy the Hardship or
Unforeseeable Emergency plus amounts necessary to pay taxes reasonably
anticipated as a result of the distribution, after taking into account the
extent to which such Hardship or Unforeseeable Emergency is or may be relieved
through reimbursement or compensation by insurance or otherwise by liquidation
of the Participant’s assets (to the extent liquidation of such assets would not
itself cause severe financial hardship.



Section 10.2.
Payment to Individuals
Any participant in the Eastman Directors Deferred Compensation Plan may at his
or her discretion withdraw at any time all or part of that person's
Grandfathered Account balance under the Plan; provided, if this option is
exercised the individual will forfeit to the Company 10% of his or her account
balance, and will not be permitted to participate in this Plan for a period of
36 months from date any payment to a Participant is made under this section.



Section 10.3.
Accelerated Payment
If under Eastman Directors Deferred Compensation Plan one-half or more of the
Participants with a Grandfathered Account or one-fifth or more of the
Participants with Grandfathered Accounts totalling one-half or more of the value
of all benefits owed, exercise their option for immediate distribution in any
consecutive six-month period this will trigger immediate payment to all
Participants of all benefits owed under the terms of the Plan from the
Grandfathered Accounts, immediate payout under this section will not involve
reduction of the amounts paid to Participants as set forth in section 10.2.  Any
individual that has been penalized in this six-month period for electing
immediate withdrawal will be paid that penalty, and continuing participation
will be allowed, if payout to all Participants under this section
occurs.  Solely for purposes of this Section 10.3, “benefits” shall refer to
amounts held in Grandfathered Accounts under the Plan.



 
Section 10.4.  Payments to "Insiders" under Exchange Act Section 16.  A Section
16 Insider may only receive a withdrawal from the Grandfathered Account portion
of his or her Stock Account pursuant to this Section 10 if he or she has made no
election within the previous six months to effect a fund-switching transfer into
the Stock Account or the Eastman Stock Fund of the Eastman Investment and
Employee Stock Ownership Plan or any other "opposite way" intra-plan transfer
into a Company equity securities fund which constitutes a "Discretionary
Transaction" as defined in Rule 16b-3 under the Exchange Act.  If such a
distribution occurs while the Participant is employed by the Company or any of
its U.S. Subsidiaries, any election to defer compensation for the year in which
the Participant receives a withdrawal shall be ineffective as to compensation
earned for the pay period following the pay period during which the withdrawal
is made and thereafter for the remainder of such year and shall be ineffective
as to any other compensation elected to be deferred for such year.



Section 11.                                Participant's Rights Unsecured. The
benefits payable under this Plan shall be paid by the Company each year out of
its general assets. To the extent a Participant acquires the right to receive a
payment under this Plan, such right shall be no greater than that of an
unsecured general creditor of the Company. No amount payable under this Plan may
be assigned, transferred, encumbered or subject to any legal process for the
payment of any claim against a Participant. No Participant shall have the right
to exercise any of the rights or privileges of a shareowner with respect to
units credited to his or her Stock Account.


Section 12.                                No Right to Continued
Service.  Participation in the Plan shall not give any Participant any right to
remain a member of the Board.


Section 13.                                Statement of Account.  Statements
will be made available no less frequently than annually to each Participant or
his or her estate showing the value of the Participant's Accounts.

Section 14.                                Deductions. The Company will withhold
to the extent required by law all applicable income and other taxes from amounts
deferred or paid under the Plan.


Section 15.                                Administration.


Section 15.1.                                    Responsibility.  Except as
expressly provided otherwise herein, the Nominating and Corporate Governance
Committee shall have total and exclusive responsibility to control, operate,
manage and administer the Plan in accordance with its terms.


Section 15.2.                                    Authority of the Nominating and
Corporate Governance Committee.  The Nominating and Corporate Governance
Committee shall have all the authority that may be necessary or helpful to
enable it to discharge its responsibilities with respect to the Plan. Without
limiting the generality of the preceding sentence, the Nominating and Corporate
Governance Committee shall have the exclusive right: to interpret the Plan, to
determine eligibility for participation in the Plan, to decide all questions
concerning eligibility for and the amount of benefits payable under the Plan, to
construe any ambiguous provision of the Plan, to correct any default, to supply
any omission, to reconcile any inconsistency, and to decide any and all
questions arising in the administration, interpretation, and application of the
Plan.


Section 15.3.                                    Discretionary Authority.  The
Nominating and Corporate Governance Committee shall have full discretionary
authority in all matters related to the discharge of its responsibilities and
the exercise of its authority under the Plan including, without limitation, its
construction of the terms of the Plan and its determination of eligibility for
participation and benefits under the Plan. It is the intent that the decisions
of the Nominating and Corporate Governance Committee and its action with respect
to the Plan shall be final and binding upon all persons having or claiming to
have any right or interest in or under the Plan and that no such decision or
action shall be modified upon judicial review unless such decision or action is
proven to be arbitrary or capricious.


Section 15.4.                                    Delegation of Authority.  The
Nominating and Corporate Governance Committee may delegate some or all of its
authority under the Plan to any person or persons provided that any such
delegation be in writing.


Section 15.5.                                    Restriction on Authority of the
Nominating and Corporate Governance Committee.  Under any circumstances where
the Nominating and Corporate Governance Committee is authorized to make a
discretionary decision concerning a payment of any type under this Plan to a
member of such Committee, the member of the Committee who is to receive such
payment shall take no part in the deliberations or have any voting or other
power with respect to such decision.


Section 16.                                Amendment.  The Board may suspend or
terminate the Plan at any time. Notwithstanding the foregoing, termination with
respect to the portion of the Plan that includes the Non-Grandfathered Accounts
must comply with the requirements of Treas. Reg. Section 1.409A-3(j)(4)(ix).  In
addition, the Board may, from time to time, amend the Plan in any manner without
shareowner approval; provided, however, that the Board may condition any
amendment on the approval of shareowners if such approval is necessary or
advisable with respect to tax, securities, or other applicable laws. No
amendment, modification, or termination shall, without the consent of a
Participant, adversely affect such Participant's accruals in his or her Accounts
as of the date of such amendment, modification, or termination.


Section 17.                                Change in Control.


Section 17.1.                                Background.  The terms of this
Section 17 shall immediately become operative, without further action or consent
by any person or entity, upon a Change in Control, and once operative shall
supersede and control over any other provisions of this Plan.


Section 17.2.
Acceleration of Payment Upon Change in Control.  Upon the occurrence of a Change
in Control, each Participant, whether or not he or she is still a Director,
shall be paid in a single, lump-sum cash payment the balance of his or her
Accounts as of the Valuation Date immediately preceding the date payment is
made. Such payment shall be made as soon as practicable, but in no event later
than 90 days after the date of the Change in Control.



Section 17.3.
Amendment On or After Change in Control. On or after a Change in Control, no
action, including, but not by way of limitation, the amendment, suspension or
termination of the Plan, shall be taken which would affect the rights of any
Participant or the operation of this Plan with respect to the balance in the
Participant's Accounts.



Section 17.4.                                Attorney
Fees.                                The Corporation shall pay all reasonable
legal fees and related expenses incurred by a participant in seeking to obtain
or enforce any payment, benefit or right such participant may be entitled to
under the plan after a Change in Control; provided, however, the Participant
shall be required to repay any such amounts to the Corporation to the extent a
court of competent jurisdiction issues a final and non-appealable order setting
forth the determination that the position taken by the participant was frivolous
or advanced in bad faith.  For purposes of this Section 17.43, the legal fees
and related expenses must be incurred by the Participant within 5 years of the
date the Change in Control occurs.  All reimbursements must be paid to the
Participant by the Corporation no later than the end of the tax year following
the tax year in which the expense is incurred.


Section 18.                                Governing Law.  The Plan shall be
construed, governed and enforced in accordance with the law of Tennessee, except
as such laws are preempted by applicable federal law.


Section 19.                                Successors and Assigns.  This Plan
shall be binding upon the successors and assigns of the parties hereto.


Section 20.                                Compliance with SEC Regulations.  It
is the Company's intent that the Plan comply in all respects with Rule 16b-3 of
the Exchange Act, and any regulations promulgated thereunder. If any provision
of the Plan is found not to be in compliance with such rule, the provision shall
be deemed null and void. All transactions under the Plan, including, but not by
way of limitation, a Participant's election to defer compensation under Section
7 and  withdrawals in the event of Hardship or Unforeseeable Emergency under
Section 10, shall be executed in accordance with the requirements of Section 16
of the Exchange Act, as amended and any regulations promulgated thereunder. To
the extent that any of the provisions contained herein do not conform with Rule
16b-3 of the Exchange Act or any amendments thereto or any successor regulation,
then the Nominating and Corporate Governance Committee may make such
modifications so as to conform the Plan to the Rule's requirements.

